•           •           •     
  •          •         •



 
MEMORANDUM OPINION

No. 04-10-00341-CV

IN RE Alan URESTI

Original Mandamus Proceeding

 
PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
Phylis J. Speedlin, Justice
Steven C. Hilbig, Justice
 
Delivered and Filed: May 19, 2010 

PETITION FOR WRIT OF MANDAMUS DENIED
            On May 4, 2010, relator filed a petition for writ of mandamus.  The court has considered
relator’s petition for writ of mandamus and is of the opinion that relator is not entitled to the relief
sought.  Accordingly, the petition for writ of mandamus is DENIED.  See Tex. R. App. P. 52.8(a). 
  PER CURIAM